MEMORANDUM **
William Dean Cook appeals from the 21-month sentence imposed, upon remand, following his conviction for aiding and abetting tax evasion, in violation of 26 U.S.C. § 7201 and 18 U.S.C. § 2. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Cook contends that the district court clearly erred when it denied his request for a four-level minimal role adjustment. Because Cook failed to show that he was “at least ‘substantially’ less culpable than his co-participants[,]” we conclude that the district court did not clearly err. See United States v. Tankersley, 537 F.3d 1100, 1110 (9th Cir.2008) (citing United States v. Johnson, 297 F.3d 845, 874 (9th Cir .2002)).
Cook also contends that his sentence is unreasonable because the district court committed a series of procedural errors. We conclude that the district court did not procedurally err and the sentence imposed is not unreasonable. See United States v. Carty, 520 F.3d 984, 993 (9th Cir.) (en banc), cert. denied sub nom. Zavala v. United States, — U.S. -, 128 S.Ct. 2491, 171 L.Ed.2d 780 (2008).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.